Citation Nr: 0525393	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-29 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of any eye injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend




ATTORNEY FOR THE BOARD

L. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1976 to July 1981. 

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Los Angeles, California, and Lincoln, 
Nebraska.  The veteran now resides in the jurisdiction of the 
latter RO, which certified the veteran's appeal to the Board.  

The veteran and his friend, a certified nurse's assistant, 
testified in support of these claims at a hearing held at the 
RO before the Board in May 2005.  

The Board REMANDS these claims to the RO via the Appeals 
Management Center (AMC) in Washington D.C.  AMC will notify 
the veteran and his representative if they are required to 
take further action in support of these claims. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations, which are applicable 
to this appeal, provide that VA will assist the claimant in 
obtaining evidence necessary to substantiate a claim and 
notify the claimant and the claimant's representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

In this case, it does not appear that VA has satisfied its 
duties to assist the veteran in the development of his 
claims.  Therefore, any decision to proceed in adjudicating 
these claims would prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

First, there appears to be pertinent, outstanding evidence 
that has not been secured in support of the veteran's claims.  
In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension) received in May 1991 and written statements 
received in June 2001, June 2004 and July 2004, and during 
the veteran's December 2004 hearing before the Board, the 
veteran said that he injured in service in the spring of 
1981, while participating in field training exercises at 
MacGregor Range in New Mexico.  Apparently, the veteran was 
looking down the chute of a malfunctioning boiler, when it 
exploded, causing injury to his eyes, face and ears.  This 
injury allegedly necessitated a medivac transfer to the U.S. 
Army Hospital in Fort Bliss, Texas, where the veteran stayed 
for approximately one week.  Records of this hospitalization 
are pertinent to the veteran's claim to reopen, but have not 
been requested and are not in the claims file.  

In addition, during his hearing, the veteran testified that 
he had received treatment for hepatitis C at the VA in Omaha, 
Nebraska, including in the early 1980s, and at University 
Medical Center.  He indicated that VA treatment in the 1980s 
included a one-week stay in the hospital.  The veteran's 
friend, who also testified at the hearing, confirmed that, 
during the past four years, she took the veteran to these 
facilities for treatment of hepatitis C.  The veteran also 
testified that he had first been diagnosed with hepatitis C 
at Saint Joseph's Hospital in 1998.  Records of this 
treatment are pertinent to the veteran's claim for service 
connection for hepatitis C, but have not been requested and 
are not in the claims file.

As well, during service in April 1978, the veteran underwent 
an eye examination.  During this examination, he reported 
that a dog had bitten him when he was 10 years of age.  The 
examiner noted a torn left lid of the veteran's eye.  Records 
of this treatment are not in the claims file and might be 
pertinent to the veteran's claim to reopen.  AMC should thus 
contact the veteran on remand and seek any information 
necessary to determine whether these records are pertinent 
and should be secured and associated with the claims file.  

Second, the VCAA provides that VA must afford a claimant a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  In this case, the RO afforded the veteran a VA liver, 
gall bladder and pancreas examination, but not an examination 
of his eyes.  Such an examination will be necessary if AMC 
obtains additional evidence confirming an in-service eye 
injury because the veteran's friend, a certified nurse's 
assistant, has confirmed that the veteran experiences various 
skin changes on the face and around the eyes, which give the 
appearance of a prior burn.  To date, no examiner has 
addressed whether the veteran has a current eye disability 
that is related to an in-service eye injury.  

This appeal is REMANDED for the following action:

1.  AMC should contact the veteran and 
request him to provide the names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated or treated his 
hepatitis C and eyes and whose records 
are not already in the claims file.  AMC 
should request details of the veteran's 
alleged treatment following his pre-
service dog bite, in-service treatment at 
the U.S. Army hospital in Fort Bliss, 
Texas, and inpatient and outpatient 
treatment at the VA facility in Omaha, 
Nebraska in the early 1980s, at St. 
Joseph's Hospital in 1998, and at the 
University Medical Center; 

2.  After securing any necessary 
authorization for the release of the 
veteran's treatment records, AMC should 
request and associate with the claims 
file the actual clinical records, 
inpatient and outpatient records, 
consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers, including those 
specifically noted above.  If pertinent 
records are unavailable, AMC should 
document this fact in the record, notify 
the veteran of such unavailability and 
afford him the opportunity to submit to 
VA any such records in his possession; 

3.  If and only if AMC receives evidence 
confirming an in-service eye injury, it 
should afford the veteran a VA eye 
examination.  The purpose of this 
examination is to obtain an opinion as to 
whether any current eye disorder is 
related to the in-service eye injury.  
AMC should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 

a) opine whether the veteran 
has an eye disorder that is at 
least as likely as not related 
to his in-service eye injury; 
and 

b) provide the medical 
rationale for the opinion.

4.  After the aforementioned development 
has been completed, AMC should 
readjudicate the veteran's claims based 
on all of the evidence of record.  If AMC 
denies either benefit sought on appeal, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously).



	                  
_________________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

